Case 2:03-cr-10084-JPJ-PMS Document 279 Filed 04/19/21 Page 1 of 4 Pageid#: 868




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION


  UNITED STATES OF AMERICA                      )
                                                )
                                                )      Case No. 2:03CR10084-003
                                                )
  v.                                            )      OPINION AND ORDER
                                                )
  JAMES CRAWFORD,                               )      By: James P. Jones
                                                )      United States District Judge
                                                )
                   Defendant.                   )


       Whitney D. Pierce, Assistant United States Attorney, Abingdon, Virginia, for
 United States; Nancy C. Dickenson-Vicars, Assistant Federal Public Defender,
 Abingdon, Virginia, for Defendant.

       The court previously denied the defendant’s motion seeking compassionate

 release pursuant to 18 U.S.C. § 3582(c)(1)(A). Op. & Order, May 19, 2020, ECF

 No. 250. The defendant moved for reconsideration, and I denied that motion as well.

 Op. & Order, June 12, 2020, ECF No. 254. On January 22, 2021, the defendant, by

 counsel, filed a second motion for reconsideration, which I will deny for the

 following reasons.

       Crawford is 39 years old, and the Bureau of Prisons lists his projected release

 date as March 2, 2022. His counsel represents that he will be eligible for home

 confinement in late August of this year, just four months from now. The facts
Case 2:03-cr-10084-JPJ-PMS Document 279 Filed 04/19/21 Page 2 of 4 Pageid#: 869




 underlying Crawford’s conviction and sentence are set forth in my Opinion and

 Order denying his earlier motion for reconsideration, ECF No. 254.

       Since that decision, in December 2020, Crawford tested positive for COVID-

 19. While he states that he continues to experience symptoms, the Bureau of Prisons

 (BOP) indicated that his infection had resolved as of January 6, 2021. Crawford

 complains that he received inadequate medical care while actively infected with

 COVID-19 and that he continues to receive inadequate treatment for his ongoing

 symptoms. Crawford has asthma1 and high blood pressure, conditions that might

 increase his risk of severe complications from COVID-19. The record does not

 indicate, however, that he actually experienced severe complications from the

 disease. He notes that while reinfections are rare, there is some evidence that they

 are becoming more common due to newly circulating variants of the SARS-CoV-2

 virus, and recent data suggest that vaccines may be somewhat less effective against

 these more contagious variants.

       Crawford argues that in the wake of the Fourth Circuit’s decision in United

 States v. McCoy, 981 F.3d 271 (4th Cir. 2020), I can grant compassionate release for

 expanded reasons. He urges me to grant his motion due to the state of his health in



       1
          I previously noted that he takes medication for his asthma and that “his asthma is
 mild to moderate, controlled with medication, and does not prevent him from playing
 basketball or engaging in other physical activities.” Op. & Order 1-2, May 19, 2020, ECF
 No. 250.
                                            -2-
Case 2:03-cr-10084-JPJ-PMS Document 279 Filed 04/19/21 Page 3 of 4 Pageid#: 870




 combination with the fact that he has served more time than originally intended due

 to the procedural glitch discussed in my June 12, 2020 Opinion and Order.

       While I am sympathetic to Crawford’s experience with COVID-19, the new

 information provided is not sufficient to cause the court to change its prior decision.

 Currently available data indicates that while it is possible for a person to who has

 already had COVID-19 to become reinfected, reinfection is rare. Centers for Disease

 Control & Prevention, Reinfection with COVID-19 (Oct. 27, 2020), https://www .cdc

 .gov/coronavirus/2019-ncov/your-health/reinfection.html. The available evidence

 suggests that most people who have had COVID-19 have a significant level of

 immunity for at least eight months following their recovery. Nat’l Inst. Health,

 Lasting immunity found after recovery from COVID-19 (Jan. 26, 2021), https:// www

 .nih.gov/news-events/nih-research-matters/lasting-immunity-found-after-recovery-

 covid-19.

       Crawford is housed at FCI Hazelton. As of April 18, 2021, the Bureau of

 Prisons (BOP) reports that 1138 inmates at FCC Hazelton (which includes both FCI

 Hazelton and USP Hazelton) have been fully vaccinated against COVID-19, along

 with 369 staff members. Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/

 (last visited April 18, 2021). The BOP’s efforts at curtailing the virus’s spread

 appear successful; as of this date, FCI Hazelton is reporting only one active COVID-

 19 case among inmates and zero active cases among staff. Id. While the parties


                                          -3-
Case 2:03-cr-10084-JPJ-PMS Document 279 Filed 04/19/21 Page 4 of 4 Pageid#: 871




 have not indicated whether Crawford himself has been vaccinated wholly or

 partially, it is clear that vaccinations are being made available to inmates at his

 facility. If he has not yet received a vaccine, he will soon have the opportunity to

 receive one.

       Crawford’s fear of reinfection is understandable given his previous bout of

 COVID-19 and lingering symptoms, but that fear alone does not create an

 extraordinary and compelling reason for early release. I do not have sufficient

 evidence before me to conclude that he is receiving inadequate medical care at FCI

 Hazelton. And nothing about the McCoy decision affects my prior rulings denying

 relief due to the BOP’s failure to grant him credit for his state sentence. My reasons

 for doing so remain the same.

       For these reasons, it is ORDERED that the defendant’s motion, ECF No. 264,

 is DENIED.

                                                ENTER: April 19, 2021

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                          -4-
